UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square SSI Alternative Income Fund (Class I: PSCIX) (Class A: PSCAX) ANNUAL REPORT March 31, 2014 Palmer Square SSI Alternative Income Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 18 Statement of Operations 19 Statements of Changes in Net Assets 20 Statement of Cash Flows 21 Financial Highlights 22 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 31 Supplemental Information 32 Expense Example 35 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square SSI Alternative Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarefunds.com Palmer Square SSI Alternative Income Fund March 2014 The Palmer Square SSI Alternative Income Fund (the "Fund") returned 1.65%, for Class I Shares, for the twelve month period from 04/01/2013 through 03/31/2014 outperforming its benchmark the 3-Month Treasury Bill (which increased 0.05%). During that same period, we are pleased to report that the Fund's volatility (as defined by standard deviation) was 1.74% and beta to the S&P 500 was -0.03. Recent performance versus the Fund's benchmark is listed below: Performance Analysis as of 03/31/2014 March Q1 2014 6 Months 1 Year Since Inception Annualized Standard Deviation Beta PSCIX 0.10% 1.08% 1.26% 1.65% 3.16% 1.80% -0.04 PSCAX 0.10% 0.98% 1.10% 1.31% 2.95% 1.83% -0.04 Maximum Sales Load (A Share) -5.68% -4.81% -4.68% -4.50% -0.29% Citigroup 3-month T-Bill Index 0.00% 0.01% 0.02% 0.05% 0.06% All data is measured from 5/25/2012, the inception of Palmer Square SSI Alternative Income Fund. Please see disclosure. The inception date of the Palmer Square SSI Alternative Income Fund is 5/25/2012. This investment strategy has been managed by SSI since 1995 utilizing a consistent process and philosophy substantially similar to the Alternative Income Fund. Please see the Fund's prospectus for additional detail regard the performance history of this strategy. Class I shares - Annual Expense Ratio: Gross 2.57% / Net 2.45%. Ratio after fee waiver and/or expense reimbursement (less 0.96% excluded expenses): 1.49%; Class A shares - Annual Expense Ratio: Gross 2.82% / Net 2.70%. Ratio after fee waiver and/or expense reimbursement (less 0.96% excluded expenses): 1.74%. This expense agreement is effective until July 31, 2014 and is subject thereafter to annual re-approval of the agreement by the advisor, the sub-advisor, and the Trust's Board of Trustees. The performance data quoted here represents past performance. Past performance is no guarantee of future results. Investment return and principal value will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end please call 866-933-9033. The performance data for the Class A share reflects payment of the 5.75% maximum sales charge at the beginning of the stated periods. Please find below key details about the Fund's portfolio holdings and sector allocations: Exhibit 1 - Portfolio Characteristics Key StrategyAttributes Q2 2013 Q3 2013 Q4 2013 Q1 2014 Number of Positions Average Hedge Ratio* 71% 73% 72% 70% Average Conversion Premium* 36.0% 26.0% 24.1% 28.2% Median Issue Size $290M $288M $275M $250M Average Percentage Below Theoretical (Fair) Value* 2.36% 2.55% 2.26% 2.46% Exhibit 2 - Sector Allocation (%) Key StrategyAttributes Q2 2013 Q3 2013 Q4 2013 Q1 2014 Financials
